In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         Filed: July 18, 2017

* * * * * * * * * * * * * *
SHARLEE FUNAI,                                  *      No. 16-1033V
                                                *
                 Petitioner,                    *      Special Master Sanders
                                                *
v.                                              *
                                                *      Attorneys’ Fees and Costs; Reasonable
SECRETARY OF HEALTH                             *      Amount Requested; Unopposed.
AND HUMAN SERVICES,                             *
                                                *
          Respondent.                           *
* * * * * * * * * * * * * *

Diana L. Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.
Alexis B. Babcock, United States Department of Justice, Washington, DC, for Respondent.

                  DECISION AWARDING ATTORNEYS’ FEES AND COSTS1
                                                                                     1




            On August 19, 2016, Sharlee Funai (“Petitioner”) filed a petition pursuant to the
    National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012).
    Petitioner alleged that the Tetanus-Diphtheria-acellular-Pertussis (“Tdap”) vaccine administered
    on May 19, 2014 caused her to suffer from brachial plexopathy. Decision 1, ECF No. 24. On
    May 18, 2017, the undersigned issued a decision on the parties’ stipulation. Id.




1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 to -34 (2012)
[hereinafter “Vaccine Act” or “the Act”]. Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
             On July 13, 2017, Petitioner filed an unopposed motion for attorneys’ fees and costs.
    Mot. Att’ys’ Fees, ECF No. 29. Petitioner requested a total of $8,952.50. Id. at 2. Respondent
    indicated that he “does not object to the overall amount requested,” but noted that the “lack of
    objection should not be construed as an admission, concession, or waiver as to . . . the hourly
    rates requested, the number of hours billed, or the other litigation related costs.” Id. at 1-2.

           The undersigned has reviewed Petitioner’s motion and finds the amount requested
    reasonable. In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the
    undersigned finds that Petitioner is entitled to attorneys’ fees and costs. Accordingly, the
    undersigned hereby awards the amount of $8,952.50,3 in the form of a check made
    payable jointly to Petitioner and Petitioner’s counsel, Diana L. Stadelnikas, of Maglio
    Christopher & Toale, PA.4 In the absence of a motion for review filed pursuant to RCFC
    Appendix B, the clerk of the court shall enter judgment in accordance herewith.5


           IT IS SO ORDERED.

                                                         /s/Herbrina D. Sanders
                                                         Herbrina D. Sanders
                                                         Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs,” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 The undersigned directs the Clerk of Court to forward this check to Maglio Christopher &
Toale, PA, 1605 Main Street, Suite 710, Sarasota, FL 34236.
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).

                                                   2